     Case 2:17-md-02785-DDC-TJJ Document 1654 Filed 06/26/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


 IN RE: EpiPen (Epinephrine Injection, USP)              CASE NO. 2:17-MD-02785-DDC-TJJ
 Marketing, Sales Practices and Antitrust Litigation     (MDL No. 2785)




 SANOFI-AVENTIS U.S., LLC,                                CASE NO. 2:17-CV-02452-DDC-TJJ

                        Plaintiff,                        Document Filed Electronically
           v.
 MYLAN INC., et al.,

                        Defendants.

 This Document Relates to the Sanofi case.

  SANOFI AND MYLAN’S JOINT MOTION TO ADOPT SEALING PROTOCOL FOR
       MOTIONS FOR SUMMARY JUDGMENT AND DAUBERT MOTIONS

       Pursuant to the Court’s Scheduling Order No. 6 in the Sanofi case (ECF No. 1298),

Plaintiff/Counterclaim-Defendant Sanofi-Aventis U.S. LLC (“Sanofi”) and Defendant Mylan Inc.

and Defendant/Counterclaim-Plaintiff Mylan Specialty L.P. (collectively, “Mylan”) are scheduled

to file motions for summary judgment and Daubert motions by June 28, 2019, responses to those

motions by August 9, 2019, and replies in support of those motions by August 30, 2019. As was

the case with briefing on class certification and Daubert motions in the Class case, the parties

expect to submit as exhibits and to cite in briefs a significant amount of information that the parties

and third-parties have designated as Confidential or Highly Confidential pursuant to the Third

Amended Protective Order (ECF No. 556).

       The parties recognize that the Court expects the parties to justify the decision to seal

specific documents and briefs, as explained in its orders on motions to seal in the Class case. E.g.,
     Case 2:17-md-02785-DDC-TJJ Document 1654 Filed 06/26/19 Page 2 of 6




ECF Nos. 1372, 1477, 1608, 1633. In an effort to facilitate compliance with those orders and

respect the parties’ and third-parties’ need to protect confidential business information, the parties

propose the following protocol for sealing the upcoming summary judgment and Daubert motion

briefing and exhibits. This protocol is similar to the protocol used in connection with the Class

certification briefing, which the Court approved. ECF No. 1406 (approving protocol in ECF No.

1400); ECF No. 1608, at 16 (approving protocol in ECF No. 1503). The parties propose the

following:

1.     With respect to memoranda in support of motions for summary judgment and Daubert

       motions, all oppositions to and replies in support of those motions, and all exhibits to those

       briefs, including expert reports attached as exhibits, the party filing the brief and/or exhibits

       (the “Filing Party”) may either (1) preliminarily file under seal portions of such briefs or

       exhibits pursuant to existing confidentiality designations, and publicly file in conjunction

       therewith undesignated or redacted briefs and/or exhibits as appropriate, including for the

       avoidance of doubt specific briefs and/or exhibits (in whole or in part) that the Court has

       previously ruled are not sealable, or (2) preliminarily file under seal such briefs or exhibits

       in their entirety without publicly filing undesignated or redacted briefs and/or exhibits. The

       Filing Party is not required to file separate motions to seal at this time.

2.     The Non-Filing Party will have 14 days after the preliminary filing to review the exhibits

       and identify to the Filing Party any exhibits or portions of exhibits (not including expert

       reports) for which it intends to maintain its confidentiality designations and the bases for

       those designations.

3.     The Filing Party will also contact third-parties whose Confidential and Highly Confidential

       documents or testimony are included in the exhibits (not including expert reports) within 3
     Case 2:17-md-02785-DDC-TJJ Document 1654 Filed 06/26/19 Page 3 of 6




      business days of the preliminary filing. Within 14 days of the preliminary filing, the third-

      parties will identify to the Filing Party any material for which they intend to maintain their

      confidentiality designation and the bases for those designations.

4.    Within 21 days of the preliminary filing, the Filing Party will provide the Non-Filing Party

      a list of the exhibits (not including expert reports) for which the Filing Party or the third-

      parties intend to maintain confidentiality designations and the bases for those designations.

      Within 7 days of receiving that list, the Non-Filing Party will identify any designations it

      challenges with a simple statement without further argument.

5.    Within 35 days of the preliminary filing, the Filing Party will file a motion to seal the

      exhibits (not including expert reports) including the bases of the Filing Party, the Non-

      Filing Party, and third-parties for maintaining the seal of exhibits. If the Filing Party

      disagrees with the provided basis for any designation, it will include a simple statement to

      that effect without further argument.    The Filing Party will also indicate the Non-Filing

      Party’s challenges to any designations. The Filing Party may file a single combined motion

      to seal in connection with briefs filed simultaneously (e.g., a single motion to seal for

      motion for summary judgment and Daubert motions filed preliminarily on the same day);

      or, it may file separate motions to seal for each document. No oppositions or replies to the

      motion to seal will be allowed.

6.    Within 7 days of an order from the Court granting the motion to seal or modifying the

      confidentiality designations for exhibits, the Filing Party will identify to the Non-Filing

      Party its proposed redactions to any expert reports attached as exhibits and to the briefing,

      including redactions requested by third-parties. Within 7 days of receiving proposed

      redactions to expert reports or briefing, the Non-Filing party will identify any additional
     Case 2:17-md-02785-DDC-TJJ Document 1654 Filed 06/26/19 Page 4 of 6




        material it believes should be redacted, and raise any objections to the Filing Party’s

        designations.

7.      If the parties agree about the redactions, within 21 days of the Court’s order, the Filing

        Party will publicly file redacted or unsealed briefs, expert reports, and other exhibits

        pursuant to the Court’s order. If there are disagreements about the redactions, then instead

        of filing the redacted and unsealed documents, within 21 days of the Court’s order, the

        parties’ (and if necessary, third-parties) will submit a joint report identifying remaining

        disagreements. Within 7 days of the Court entering an order resolving those disagreements,

        the Filing Party will then file redacted briefs, expert reports, and unsealed and redacted

        exhibits pursuant to the Court’s orders.

        Should the Court have any questions about this proposal, Sanofi and Mylan are available

to conduct a telephone conference with the Court to discuss this process and any alternative

preferences that the Court may have. Given the filing deadline at the end of this week on June 28,

the parties respectfully request that the Court enter an order approving or modifying this protocol

this week to facilitate that process.
    Case 2:17-md-02785-DDC-TJJ Document 1654 Filed 06/26/19 Page 5 of 6




Dated: June 26, 2019                  Respectfully submitted,

                                      s/ Philip A. Sechler
                                      Philip A. Sechler
                                      Kathryn S. Zecca
                                      Lee Turner Friedman
                                      Ralph C. Mayrell
                                      Jessica Arden Ettinger
                                      John B. Goerlich
                                      ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                      UNTEREINER & SAUBER LLP
                                      2000 K St. NW, 4th Floor
                                      Washington, DC 20006
                                      Telephone: (202) 775 4500
                                      Fax: (202) 775 4510
                                      psechler@robbinsrussell.com
                                      kzecca@robbinsrussell.com
                                      lfriedman@robbinsrussell.com
                                      rmayrell@robbinsrussell.com
                                      jettinger@robbinsrussell.com
                                      jgoerlich@robbinsrussell.com
                                      Counsel for Defendant Mylan Inc. and
                                      Defendant/Counterclaim-Plaintiff Mylan
                                      Specialty L.P.


                                      s/ Yehudah L. Buchweitz
                                      Yehudah L. Buchweitz
                                      Eric S. Hochstadt
                                      WEIL, GOTSHAL & MANGES LLP
                                      767 Fifth Avenue
                                      New York, NY 10153
                                      T: (212) 310-8000
                                      F: (212) 310-8007
                                      yehudah.buchweitz@weil.com
                                      eric.hochstadt@weil.com

                                      Counsel for Plaintiff and Counterclaim-
                                      Defendant Sanofi-Aventis U.S. LLC
     Case 2:17-md-02785-DDC-TJJ Document 1654 Filed 06/26/19 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       On this 26th day of June, 2019, the foregoing document was electronically filed with the

Clerk of the Court using the CM/ECF system, which provides a notice of such filing on each

attorney registered for ECF notification to the counsel of record in this case.

                                                   Respectfully submitted,

                                                   s/ Philip A. Sechler
                                                   Philip A. Sechler
                                                   ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                   UNTEREINER & SAUBER LLP
                                                   2000 K St. NW, 4th Floor
                                                   Washington, DC 20006
                                                   Telephone: (202) 775 4492
                                                   Fax: (202) 775 4510
                                                   psechler@robbinsrussell.com

                                                   Counsel for Defendant Mylan Inc. and
                                                   Defendant/Counterclaim-Plaintiff Mylan
                                                   Specialty L.P.
